        Case 1:18-cv-02929-RBW Document 51-2 Filed 01/24/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )
                                              )       Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official              )
capacity as Secretary of Health and           )
Human Services,                               )
                                              )
               Defendant.                     )
                                              )

                             [PROPOSED] SCHEDULING ORDER

       Upon consideration of the parties’ Joint Proposed Schedule, ECF No. 51, and for good

cause shown, it is hereby

       ORDERED that on or before February 3, 2020, the parties shall file a joint status report,

proposing a schedule for the production of all additional discovery to the plaintiffs by the

defendant. It is further

       ORDERED that on or before February 7, 2020, the defendant shall produce to the

plaintiffs the decisions by administrative law judges as to Part C continuous glucose monitor

appeals from December 2012 through July 2019.

       SO ORDERED this ________ day of ________, 2020.




                                                                     ________________________
                                                                     Reggie B. Walton
                                                                     United States District Judge
